Pursuant to statute (Code Grim. Pro., § 485-b) the Chief Clerk of the Criminal Term of the Supreme Court, New York County, by letter to this court, dated May 28, 1971, has certified that the above-named James Blake (who was admitted to practice by this court on December 22, 1937) was tried and convicted of the crimes of conspiracy and attempted extortion at a Term of the Supreme Court, New York County, and that on May 27,1971 sentence was imposed by said court. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said James Blake has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that the name of said J ames Blake be forthwith struck from the roll of attorneys and counselors at law. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.